OPINION — AG — ** FREE FAIR BOARD — BUILDING — LEVY ** OPINION DEALING WITH THE QUESTION OF WHETHER OR NOT 2 O.S. 108 [2-108] IS APPLICABLE IN A SITUATION WHERE A COUNTY HAS ALREADY ACQUIRED A PERMANENT FREE FAIR SITE AND HAS CONSTRUCTED A BUILDING OR BUILDINGS THEREON FOR FREE FAIR PURPOSES, AND DESIRES TO PROVIDE A FUND FOR THE CONSTRUCTION, ON THE FREE FAIR GROUNDS, OF AN ADDITIONAL BUILDING OR ADDITIONAL BUILDINGS FOR FREE FAIR PURPOSES; AND, IF SO, WHETHER NOR NOT THE ANNUAL ' LEVY ' PROVIDED FOR IN SAID STATUTE WOULD BE IN ADDITION TO THE COUNTY'S APPORTIONMENT OF THE 15 MILLS PROVIDED FOR IN ARTICLE X, SECTION 9 — THIS CITES MANY HISTORICAL OPINIONS — SEE: OPINION NO. MAY 4, 1946 — CLINE, OPINION NO. APRIL 1, 1954 — LAWRENCE (BUDGET ACCOUNTS, IMPROVEMENT, REPAIR, PROPERTY) CITE: 2 O.S. 117 [2-117], 2 O.S. 108 [2-108], 62 O.S. 331 [62-331] (AD VALOREM TAXATION) (JAMES C. HARKIN)